Opinion issued
February 16, 2012.
 

In
The
Court of
Appeals
For
The
First District
of Texas
————————————
NO. 01-11-01082-CV
———————————
IN RE NEW YORK GOLD
& SILVER EXCHANGE, LLC, NEW YORK GOLD & JEWELRY EXCHANGE, LLC, 2650
ANDJON, LP, and ANDJON GP, LLC D/B/A JOHN HENRY CRANE & RIGGING, Relators

 

 
Original Proceeding on
Petition for Writ of Mandamus

 

 
MEMORANDUM
OPINION
 
          In
this original proceeding, relators New York Gold & Silver Exchange, LLC,
New York Gold & Jewelry Exchange, LLC, 2650 Andjon,
LP, and Andjon GP, LLC d/b/a John Henry Crane &
Rigging seek mandamus review
of a the trial court’s order compelling discovery.  Real parties in interest Amrut (75),
Inc. d/b/a Karat 22 Jewelers, Chitranjan Patel, Meena C. Patel, Rachna C. Patel, Girija A. Patel, and Urmila H.
Patel have filed a response. 

          We
deny the petition for writ of mandamus. 
We vacate our order of December 23, 2011 that stayed enforcement of the
order to compel.      
PER CURIAM
Panel consists of Justices Jennings, Brown,
and Huddle.